PER CURIAM.
We affirm the conviction, but reverse the sentence and remand for resentencing. The trial court erred in sentencing the appellant as a habitual offender without making the requisite determination, pursuant to section 775.084, Florida Statutes (1987), that an extended term of imprisonment is necessary for the protection of the public. The newly imposed sentence must be within the guidelines pursuant to Shull v. Dugger, 515 So.2d 748 (Fla.1987).
ANSTEAD, GLICKSTEIN and POLEN, JJ., concur.